  Case 18-81538      Doc 36       Filed 02/21/19 Entered 02/21/19 11:14:24           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: DAVID A. KRIENKE                      §       Case No. 18-81538
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 07/20/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 12/20/2018.

       6) Number of months from filing or conversion to last payment: 5.

       7) Number of months case was pending: 7.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81538      Doc 36       Filed 02/21/19 Entered 02/21/19 11:14:24         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 9,850.00
      Less amount refunded to debtor(s)                      $ 6,401.26
NET RECEIPTS                                                                       $ 3,448.74



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                      $ 0.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 496.44
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 496.44

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal    Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid        Paid
UPRIGHT LAW                         Lgl          0.00         NA             NA        0.00        0.00
ALLY BANK                           Sec          0.00       76.39          76.39       0.00        0.00
ALLY BANK                           Sec          0.00   11,261.52           0.00       0.00        0.00
AMERICREDIT FINANCIAL               Sec     30,912.00   29,366.45      29,366.45   2,163.21      789.09
LOANCARE SERVICING CENTER           Sec          0.00    1,859.33       1,859.33       0.00        0.00
INTERNAL REVENUE SERVICE            Pri     41,156.00   36,371.41      36,371.41       0.00        0.00
INTERNAL REVENUE SERVICE            Uns          0.00      509.58         509.58       0.00        0.00
ASSOCIATED BANK                     Uns          0.00         NA             NA        0.00        0.00
MATTHEW M. HEVRIN                   Uns     17,365.00   17,111.02      17,111.02       0.00        0.00
CAPITAL ONE                         Uns          0.00         NA             NA        0.00        0.00
MIDLAND CREDIT MANAGEMENT           Uns      6,000.00    6,401.19       6,401.19       0.00        0.00
CAPITAL ONE / BERGNE                Uns          0.00         NA             NA        0.00        0.00
CHASE AUTO FINANCE                  Uns          0.00         NA             NA        0.00        0.00
CHASE CARD SERVICES                 Uns     22,550.00         NA             NA        0.00        0.00
COMENITY BANK / BERGNERS            Uns          0.00         NA             NA        0.00        0.00
QUANTUM3 GROUP LLC as agent for     Uns        993.00    1,052.98       1,052.98       0.00        0.00
COMENITY BANK / KAY JEWE            Uns     11,864.00         NA             NA        0.00        0.00
COMENITY CAPITAL / IDD              Uns          0.00         NA             NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81538      Doc 36       Filed 02/21/19 Entered 02/21/19 11:14:24     Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim       Claim       Claim   Principal   Interest
Name                          Class        Scheduled    Asserted    Allowed        Paid       Paid
COMMERCE BANK                 Uns           5,235.00    5,380.86    5,380.86       0.00       0.00
CREDIT FIRST NATIONAL ASSOC   Uns             493.00         NA          NA        0.00       0.00
RESURGENT CAPITAL SERVICES    Uns           1,238.00    1,294.48    1,294.48       0.00       0.00
DISCOVER BANK                 Uns           3,078.00    3,190.98    3,190.98       0.00       0.00
US BANK NATIONAL ASSOCIATION Uns            5,801.00    4,974.84    4,974.84       0.00       0.00
BECKET & LEE LLP              Uns             105.00      172.15      172.15       0.00       0.00
KOHLS / CAPITAL ONE           Uns               0.00         NA          NA        0.00       0.00
MEMBERSALLIANCE CREDIT        Uns          12,081.00   12,357.92   12,357.92       0.00       0.00
PRIMEWAY FCU                  Uns          23,107.00         NA          NA        0.00       0.00
SYNCHRONY BANK / LOWES        Uns           6,653.00         NA          NA        0.00       0.00
SYNCHRONY BANK                Uns           1,500.00    1,538.57    1,538.57       0.00       0.00
TARGET                        Uns               0.00         NA          NA        0.00       0.00
UAS / ROCK VALLEY FCU         Uns               0.00         NA          NA        0.00       0.00
US BANK / RMS CC              Uns               0.00         NA          NA        0.00       0.00
VISA DEPT STORE NATIONAL BANK Uns               0.00         NA          NA        0.00       0.00
ROCKFORD GASTROENTEROLOGY Uns                   0.00      250.00      250.00       0.00       0.00
VERIZON BY AMERICAN           Uns               0.00      246.24      246.24       0.00       0.00
SWEDISH AMERICAN A DIVISION Uns                 0.00      250.00      250.00       0.00       0.00
SWEDISH AMERICAN A DIVISION Uns                 0.00      250.00      250.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81538      Doc 36       Filed 02/21/19 Entered 02/21/19 11:14:24     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                        $ 1,859.33            $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 29,366.45       $ 2,163.21           $ 789.09
      All Other Secured                            $ 76.39            $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 31,302.17       $ 2,163.21           $ 789.09

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00          $ 0.00                $ 0.00
        Domestic Support Ongoing                     $ 0.00          $ 0.00                $ 0.00
        All Other Priority                     $ 36,371.41           $ 0.00                $ 0.00
TOTAL PRIORITY:                                $ 36,371.41           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 54,980.81           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration                 $ 496.44
       Disbursements to Creditors               $ 2,952.30

TOTAL DISBURSEMENTS:                                             $ 3,448.74




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81538        Doc 36      Filed 02/21/19 Entered 02/21/19 11:14:24               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
